VIRGINIA:
       In the Court of Appeals of Virginia on              Thursday       the     27th     day of

January, 2011.


Tabitha Ann Harris,                                                                                    Appellant,

against             Record No. 1102-10-3
                    Circuit Court No. CL10-126

City of Danville Division of Social Services,                                                          Appellee.


                                From the Circuit Court of the City of Danville


       On December 28, 2010 came again the appellant, by counsel, and filed a motion requesting that

the Court permit her to withdraw this appeal.

       Upon consideration whereof, the said motion is granted the opinion rendered on December 21,

2010 is withdrawn, the mandate entered on that date is vacated, and the appeal hereby is considered

withdrawn.

       This order shall be certified to the trial court.


                                           A Copy,

                                                   Teste:

                                                                          Cynthia L. McCoy, Clerk

                                                             original order signed by a deputy clerk of the
                                                   By:       Court of Appeals of Virginia at the direction
                                                             of the Court


                                                                          Deputy Clerk